Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 6/25/2021, 10/19/2021 and 4/13/2022 have been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



           Claims 1-20 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Yin et al. (U.S. PG-Publication # 2020/0404692).


         Consider claims 1 and 11, Yin et al. clearly disclose a Physical Uplink Control Channel (PUCCH) collision processing method, performed by a terminal, comprising: 
          transmitting, in a case that a first PUCCH and a second PUCCH overlap in a first slot (fig. 8, par. 13 (collision handling between multi-slot PUCCH 
and single slot PUCCH), par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted)), one of the first PUCCH and the second PUCCH within the first slot according to a configuration of at least one of the first PUCCH and the second PUCCH (par. 69 (PUCCH can be used to report a scheduling request (SR). Multiple SR configurations may be configured for a UE 102. Each SR configuration may be linked to a different traffic type or service. A SR configuration may include a SR PUCCH format and resource, a periodicity and an offset within the periodicity. Since SR only carries one bit, a SR PUCCH resource may be configured with PUCCH format 0 or PUCCH format 1)), wherein, 
          the first PUCCH is configured as multi-slot PUCCH repetition transmission, and a carried content in the first PUCCH comprises one of Channel State Information (CSI) and a Scheduling Request (SR) (par. 68 (PUCCH can be used to report channel state information), par. 69 (PUCCH can be used to report a scheduling request), par. 42 (when a UCI is reported on a multi-slot PUCCH (i.e., a long PUCCH configured with repetition or a long PUCCH configuration with multi-slot transmission). If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted. This avoids the potential PUCCH format and/or resource modifications in case of UCI multiplexing is supported, and avoids PUCCH dropping in case of UCI multiplexing is not supported),
          the second PUCCH is configured as single-slot or multi-slot PUCCH repetition transmission, and a carried content in the second PUCCH comprises one of CSI and an SR (par. 42 (when a UCI is reported on a multi-slot PUCCH (i.e., a long PUCCH configured with repetition or a long PUCCH 
configuration with multi-slot transmission), par. 68 (PUCCH can be used to report channel state information), par. 69 (PUCCH can be used to report a scheduling request);
          the first slot is one or more slots (par. 42 (multi-slot)).  



          Consider claim 2, and as applied to claim 1 above,
                          claim 12, and as applied to claim 11 above, 
Yin et al. clearly disclose a method, wherein, the configuration comprises at least one of: a priority of the carried content (par. 77 (the channel priority may be based on the UCI type on each PUCCH. The priority listed from high to low may be HARQ-ACK>=SR>CSI)), a period of the carried content, a starting time, a format and a transmission mode.



          Consider claim 3, and as applied to claim 2 above, 
                          claim 13, and as applied to claim 12 above,
Yin et al. clearly disclose a method, further comprising: delaying transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within a collision slot (par. 42 (when a UCI is reported on a multi-slot PUCCH (i.e., a long PUCCH configured with repetition or a long PUCCH configuration with multi-slot 
transmission). If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted. This avoids the potential PUCCH format and/or resource modifications in case of UCI multiplexing is supported, and avoids PUCCH dropping in case of UCI multiplexing is not supported).






          Consider claim 4, and as applied to claim 3 above, 
                          claim 14, and as applied to claim 13 above,
Yin et al. clearly disclose a method, wherein, in a case that the configuration comprises the priority of the carried content (78 (the channel priority may be based on the UCI type on each PUCCH)), 
          transmitting one of the first PUCCH and the second PUCCH within the collision slot comprises: 
                 transmitting, in a case that priorities of carried contents of the first PUCCH and the second PUCCH are different, a PUCCH with a higher priority of a carried content between the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted)); 
          delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted)) comprises: 
                  delaying transmission of a PUCCH with a lower priority of the carried content between the first PUCCH and the second PUCCH (par. 78 (the channel priority may be based on the UCI type on each PUCCH. The priority listed from high to low may be HARQ-ACK>=SR>CSI… For UCI with the same priority, if traffic type is considered, a UCI for URLLC service should have higher priority than a UCI for eMBB service)), or  
                 discarding a PUCCH with a lower priority of the carried content between the first PUCCH and the second PUCCH within the collision slot, in a case that priorities of the carried contents of the first PUCCH and the second PUCCH are different.



          Consider claim 5, and as applied to claim 4 above, 
                          claim 15, and as applied to claim 14 above, 
Yin et al. clearly disclose a method, wherein, a priority of the SR is higher than a priority of the CSI (par. 29 (The SR has a higher priority than the CSI)), and/or priorities of two CSIs are determined according to a predefined priority rule.


          Consider claim 6, and as applied to claim 3 above,
                          claim 16, and as applied to claim 13 above, 
Yin et al. clearly disclose a method, wherein, in a case that the configuration comprises the period of the carried content (par. 42 (long PUCCH)), 
          transmitting one of the first PUCCH and the second PUCCH within the collision slot comprises: 
                   transmitting a PUCCH with a short period of the carried content between the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted); 
          delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted) comprises: 
                delaying transmission of a PUCCH with a long period of the carried content between the first PUCCH and the second PUCCH, or discarding a PUCCH with a long period of the carried content between the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted).



          Consider claim 7, and as applied to claim 3 above,
                         claim 17, and as applied to claim 13 above, 
Yin et al. clearly disclose a method, wherein, in a case that the configuration comprises the starting time (par. 42 (The PUCCH that starts transmission earlier has higher priority)), 
          transmitting one of the first PUCCH and the second PUCCH within the collision slot comprises: 
                   transmitting, in a case that priorities of carried contents of the first PUCCH and the second PUCCH are same, a PUCCH with an earlier starting time between the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted), par. 79 (the PUCCH priority may be based on the starting symbol of each PUCCH. The PUCCH that starts transmission earlier has higher priority)); 
           delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the collision slot (par. 42 (If a UCI is carried with a long PUCCH with multi-slot transmission, and a partial or fully overlapping occurs with another PUCCH carrying a different UCI, the long PUCCH with multi-slot transmission can be dropped and postponed to a later slot, and the PUCCH carrying the other UCI should be transmitted)) comprises: 
                   delaying transmission of a PUCCH with a later starting time between the first PUCCH and the second PUCCH, or discarding a PUCCH with a later starting time between the first PUCCH and the second PUCCH within the collision slot, in a case that the priorities of the carried contents of the first PUCCH and the second PUCCH are the same (par. 79 (the PUCCH priority may be based on the starting symbol of each PUCCH. The PUCCH that starts transmission earlier has higher priority. In case of same starting symbol, the UCI priority can be further applied to determine the channel priority)).



          Consider claim 8, and as applied to claim 7 above,
                          claim 18, and as applied to claim 17 above, 
Yin et al. clearly disclose a method, wherein, the starting time comprises at least one of a position of a start symbol and a position of a start slot (par. 79 (the PUCCH priority may be based on the starting symbol of each PUCCH. The PUCCH that starts transmission earlier has higher priority), par. 80 (In the case of the same starting symbol,  the UCI priority and/or the starting position can be further applied to determine the channel priority)).



          Consider claim 9, and as applied to claim 3 above, 
                          claim 19, and as applied to claim 13 above,
Yin et al. clearly disclose a method, wherein, the configuration of at least one of the first PUCCH and the second PUCCH is a configuration of the second PUCCH, and the configuration comprises the format (par. 90 (PUCCH dropping and postponed transmission are already supported (e.g., due to insufficient resource or mismatch of slot format indicator (SFI) structure)); 
          in a case that the format of the second PUCCH is format 0 or format 2 (par. 91 (The single slot PUCCH may be a short PUCCH with format 0 or format 2; the single slot PUCCH may be a long PUCCH with format 1, 3 or 4)), transmitting one of the first PUCCH and the second PUCCH within the collision slot comprises: 
               transmitting the second PUCCH within the collision slot (par. 86 (for a multi-slot long PUCCH transmission, the PUCCH format resource (i.e., RB location, number of symbols, etc.) is determined by the initial PUCCH transmission. In each consecutive PUCCH transmission, the same PUCCH location within a slot is used. The PUCCH transmission repeats until the configured number of slots is reached)); 
          delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the collision slot (par. 88 (the format of the multi-slot PUCCH may be changed due to change of payload size. Since the PUCCH format/resource is determined by the initial long PUCCH transmission in a multi-slot PUCCH, there may not be PUCCH resources available for the aggregated payload sizes and multi-slot transmission), par. 90 (if there are not enough symbols for the long PUCCH location and duration in a slot, the long PUCCH is not transmitted in the given slot, the multi-slot transmission will be performed in later slots until the configured number of slots is reached. That is, for a multi-slot long PUCCH, PUCCH dropping and postponed transmission are already supported (e.g., due to insufficient resource or mismatch of slot format indicator (SFI) structure)) comprises: 
              delaying transmission of the first PUCCH or discarding the first PUCCH within the collision slot (par. 90 (if there are not enough symbols for the long PUCCH location and duration in a slot, the long PUCCH is not transmitted in the given slot, the multi-slot transmission will be performed in later slots until the configured number of slots is reached. That is, for a multi-slot long PUCCH, PUCCH dropping and postponed transmission are already supported (e.g., due to insufficient resource or mismatch of slot format indicator (SFI) structure).



          Consider claim 10, and as applied to claim 3 above,
                          claim 20, and as applied to claim 13 above, 
Yin et al. clearly disclose a method, wherein, the configuration of at least one of the first PUCCH and the second PUCCH is a configuration of the second PUCCH, and the configuration comprises the transmission mode (par 93 (in a case that long PUCCH (e.g., PUCCH format 1, 3, or 4) with multi-slot transmission conveying HARQ-ACK collides with a short PUCCH (e.g., PUCCH format 0, or 2) conveying HARQ-ACK, the short PUCCH carrying HARQ-ACK may be transmitted)); 
          in a case that the transmission mode of the second PUCCH is single-slot transmission, transmitting one of the first PUCCH and the second PUCCH within the collision slot comprises: 
                transmitting the second PUCCH within the collision slot (par 93 (in a case that long PUCCH (e.g., PUCCH format 1, 3, or 4) with multi-slot transmission conveying HARQ-ACK collides with a short PUCCH (e.g., PUCCH format 0, or 2) conveying HARQ-ACK, the short PUCCH carrying HARQ-ACK may be transmitted)); 
          delaying the transmission of the other one of the first PUCCH and the second PUCCH or discarding the other one of the first PUCCH and the second PUCCH within the collision slot (par. 93 (in a case that multi-slot transmission (e.g., the nrofSlots parameter) is configured for long PUCCH, for the given slot, short PUCCH may be prioritized over the long PUCCH configured with multi-slot transmission)) comprises: 
                delaying transmission of the first PUCCH or discarding the first PUCCH within the collision slot (par. 93 (the long PUCCH conveying HARQ-ACK with multi-slot transmission is dropped in the given slot, and is postponed for transmission in a next available slot. Namely, in a case that multi-slot transmission (e.g., the nrofSlots parameter) is configured for long PUCCH, for the given slot, short PUCCH may be prioritized over the long PUCCH configured with multi-slot transmission)).





Conclusion

          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

           2019/0306923    Xiong   

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 14, 2022